DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of group II (claims 10-20) in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  This is not found persuasive because as indicated in the restriction requirement that the intermediate product of group II is deemed to be useful as a support for a cooking basket or a cooking tray, other than the final product which is a furnace jig; and therefore the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants. 
The requirement is still deemed proper and is therefore made FINAL and the non-elected, Group I, Claims 1-9 are withdrawn from consideration in the Application.

Specification
3.	The disclosure is objected to because of the following informalities: in the specification para [0000], update the status of the parent Application serial No. 14/896,027 as US Patent No. 10,718,569. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2009/0214808).
Regarding claim 10, Kato et al. teaches a net woven container holding member (10, see figures 1A and 1B, and abstract), the net comprising: a triaxial weave of strands (see para [0030] and figures 1A and 1B), each strand (i.e. 12A, 12B and 12C, see figures 1A and 1B and para [0030]-[0033]) comprising a bundle of carbon fibers (see para [0018] and [0030]) that are aligned without twisting (see figures 1A and 1B, shows as such); among the woven strands, strands of at least one direction are held by two strands in another direction (see figures 1A and 1B, shows as such), and the net is impregnated with a matrix material (see para [0019], [0044], [0046] and [0047]).         Regarding claim 11, Kato et al. in figures 1A and 1B shows a  net of woven strands (12), wherein, among the strands (12A, 12B and 12C) of the triaxial weave, one side line of a first axial strand (12C)  contacts a vertex of a first area of a quadrangular area where a second axial strand (12A)  and a third axial strand (12B) overlap with each other, and another side line of the first axial strand contacts a vertex of a second area of a quadrangular area where another second axial strand parallel and adjacent to aforementioned second axial strand overlaps with the third axial strand overlap with . 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Patent No. 8,857,652) in view of Kato et al. (US 2009/0214808).
	Regarding claims 15, Lewis et al. teaches a net (30, see figure 6A and column 4, lines 35-45) of woven strands, the net comprising: a biaxial (see figure 6A shows a biaxial woven net) weave of traversal strands and longitudinal strands (32’’ and 32’, see figure 6A and column 4, lines 35-45); each traversal strand (32’’, see figure 6A and 
Lewis et al. fails to teach traversal strands and longitudinal strands, with each strand comprising a bundle of carbon fibers that are impregnated with a matrix material. 	Kato et al. teaches a net of woven strands (12, see Kato et al. figures 1A and 1B; and para [0018] and [0030]) in which each strand comprising a bundle of carbon fibers that are impregnated with a matrix material (see Kato et al.  para [0019], [0044], [0046] and [0047]).           It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the strands of Lewis et al. of a bundle of carbon fibers that are impregnated with a matrix material in view of the teachings of Kato et al., wherein doing so would amount to a mere substitution of one material for another within the same art that would work well in the Lewis et al. support tray, especially since the area of use or application of said tray would dictate the strands material selection.         Regarding claim 16, Lewis in view of  Kato et al. teaches a net of woven strands 
         Regarding claim 19, Lewis in view of Kato et al. teaches a net of woven strands with the matrix material made (carbon, see Kato et al.  para [0018], [0030], [0034], [0063]) or (ceramic, see Lewis et al., column 4, lines 25-35) and both material s meets the requirement of a material having a melting point of 1000.degree. C. or higher. Thus, Lewis in view of Kato et al.  teaches substantially all aspects of the claim.            Regarding claim 20, Lewis in view of Kato et al. teaches (i.e. as shown in Lewis et al., figure 6A) each longitudinal strand (32’) has two 360.degree. twists of the two intertwined strands between successive traversal strands.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomita et al. (US 10,718,569), Kubomura et al. (US 5,702,993), Kato et al. (US 2009/0308306) and Rogers et al. (US 5,619,903) are also cited in PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733